Citation Nr: 1130274	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active military service in the United States Army from February 1971 to April 1972.  He also subsequently served in the Army Reserves with periods of active duty for training (ADT) and inactive duty training (IDT).  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Hartford, Connecticut.

The Veteran presented testimony at a hearing before RO personnel in May 2008.  A transcript of the hearing is associated with the claims file.

In September 2009, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board also remanded a claim for service connection for posttraumatic stress disorder (PTSD) in September 2009.  That claim was subsequently granted by the Appeals Management Center (AMC) in a May 2011 rating decision.  A 50 percent rating was assigned.  In a supplemental statement of the case prepared by the AMC on the same day, the AMC listed the issue of entitlement to an initial rating in excess of 50 percent for PTSD as being on appeal.  However, to date, the Veteran has not disagreed with any part of the May 2011 decision.  Indeed, it appears unlikely that he could have filed a notice of disagreement in time to have the supplemental statement of the case prepared on the same day as the rating decision.  A review of the claims file reveals no correspondence from the Veteran concerning the decision.  Notably, the Veteran submitted a declaration of the status of dependents in June 2011, but included nothing regarding the recent decision.  The Veterans Appeals Control and Locator System (VACOLS) does not contain a record of an appeal regarding the rating for PTSD.  A claim for service connection does not automatically transform into a claim for a higher rating upon the grant of service connection.  The Veteran must file an appeal if he disagrees with the rating assigned, or any other aspect of the decision.  The letter sent to him with the rating decision specifically informed him of the process for appealing the decision.  He has not done so, and the inclusion of that issue on the May 2011 supplemental statement of the case is in error.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In this case, the Veteran contends that he has current head injury residuals, including chronic headaches, as a result of an incident in service where a box or boxes fell on him, and struck him in the back of the head.  

Although an examination was not requested by the Board in its remand, The AMC scheduled an examination in January 2011 and requested an opinion regarding whether head injury residuals or headaches were related to service.  The examiner  diagnosed migraine headaches.  The examiner's initial opinion was "it is unlikely that he sustained a traumatic brain illness after the boxes fell on his head."  The AMC returned the examination and asked the examiner to address the claimed headaches specifically.  The examiner noted that he reviewed the claims file and found it unlikely that the migraine headaches were related to service.  His rationale was "the Veteran's narrative that his symptoms did not begin until late 80's."

Unfortunately, this is not what the Veteran has reported to VA.  A thorough review of the claims file reveals the Veteran's testimony and written assertions that he experienced headaches continuously since service, but was not treated for them until the early 1980's.  While the Veteran filed several claims seeking a VA pension beginning in 1977, and did not mention headaches, a VA neurological examination in April 1981 reveals that the Veteran reported "headaches for the last ten years."  This is many years before the Veteran filed a service connection claim for headaches, and the 10-year window roughly corresponds to his service.  

Further complicating matters, but not addressed by the examiner, when examined for entry into service in February 1971, the Veteran reported a history of frequent or severe headaches; however, while the induction examiner noted headaches in his summary, no head or neurological disorder was found on the examination report.  

In addition, there are several post-service accidents which may or may not have involved a head injury.  These were also not discussed by the January 2011 examiner.  The April 1981 neurological examination also reveals that the Veteran injured himself when he fell off a ladder in 1975.  Perhaps more significant, a July 2007 examination for SSA disability determination reveals that the Veteran reported several motor vehicle accidents in the 1980's and 1990's.  In 1989, the Veteran was involved in a head-on collision.  In 1998, the Veteran was rear-ended and was unconscious for a short period.  "Since then, he was suffering from severe neck ache, headache, dizziness, and when he has a headache, he loses partial vision."  

Based on a review of the evidence in this case, it does not appear that the opinions of the January 2011 examiner are based on a thorough understanding or discussion of the Veteran's history.  In any case, an opinion that does not address the pertinent history cannot be relied upon to deny the claim, as was apparently done in this case.  38 C.F.R. § 4.2 (2010).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010). 

The Board also notes that a May 2008 letter from A.R., a readjustment counseling therapist, notes that a head injury in Vietnam and while stationed at Ft. Dix, causes ongoing headaches to this day.  Unfortunately, this opinion, while nominally positive, is no better grounded in the clinical history than that of the January 2011 examiner.  

Finally, the Board notes that in January 2011, the AMC notified the Veteran that he must submit a release to enable it to obtain medical treatment records from Norwalk Medical Group.  He did not respond.  In light of this remand, the Veteran should be afforded another opportunity to provide a release to obtain medical treatment from Norwalk Medical Group.  While the SSA records do contain treatment reports form Norwalk Medical Group, this does not satisfy the remand instructions, as the Board has no way to determine whether those records are complete.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, records of medical treatment from Norwalk Medical Group should be requested .  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

2.  Obtain an opinion from an appropriate medical professional based on a review of the evidence.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims file should be made available to the reviewer/examiner.  

The reviewer/examiner is asked to provide an opinion as to the nature and etiology of the Veteran's headaches and head injury residuals.  A thorough review of the pertinent evidence, including previous medical opinions, is requested.  

The VA reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any head injury residuals, including headaches, are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for head injury and headaches should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

